Citation Nr: 1209334	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  08-37 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to a service-connected knee disability.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from October 1968 to June 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In a March 2005 rating decision, the RO confirmed and continued the initial 10 percent rating for a right knee disability.  The Veteran perfected his appeal in a January 2006.  After receiving a March 2008 supplemental statement of the case, the Veteran responded in April 2008 that he did not plan to submit additional evidence, and for the RO to take immediate action to certify his appeal to the Board.  

In a February 2008 rating decision, the RO denied service connection for back strain.  The Veteran submitted a December 2008 VA form 9 to perfect his appeal of this matter, indicating that he wanted a Travel Board hearing and checking off a box that noted he had read the statement of the case and any supplemental statement of the case and was only appealing the issue of back strain secondary to a right knee injury.  The RO concluded that the Veteran's response in the December 2008 VA form 9 showed that he withdrew his claim for a initial higher rating for residuals of a right knee disability.  However, the Board does not concur.  The claims file does not contain any written request from the Veteran or his representative indicating an intent to withdraw his appeal for an increased rating for a right knee disability.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing, and they must include the name of the appellant, the applicable VA file number, and a statement that the appeal is withdrawn.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirely, or list the issues withdrawn from the appeal.  38 C.F.R. § 20.204 (2011).  Because neither the Veteran nor his representative has requested, in writing and with specificity, to withdraw his appeal of the claim for an initial higher rating for residuals of a right knee disability, the Board finds that issue remains on appeal.
The Board also notes that in a separate statement received from the Veteran in December 2008, he clearly indicated that he withdrew his request for a Travel Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A November 1969 service treatment record shows that the Veteran was seen for complaints of low back pain.  There was no history of trauma.  Physical examination was essentially negative.  

In a December 2008 letter, Buffy Cook, M.D., opined that the Veteran's chronic back problems were due to his chronic knee problems from an injury in October 1968.

A disability may be service-connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Moreover, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

In February 2009, the Veteran underwent a VA spine examination.  The Veteran asserted that his disk disease has been caused by his service-connected right knee disability.  The examiner diagnosed moderate degenerative disk disease/spondylosis of the lumbar spine.  The examiner opined that it was less likely than not that the Veteran's disk disease was caused by his right knee.  The examiner noted that one study in the medical literature supported that knee arthritis patients have more back pain.  However, the VA examiner did not address whether the Veteran's back disability was aggravated by his service-connected right knee disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (medical opinion that a disability is not caused by, due to, or related to a service-connected disorder is not tantamount to a negative finding with respect to aggravation).  Therefore, the Board considers that February 2009 VA examination to be incomplete.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  In light of the foregoing, the Board finds that the Veteran should be afforded a new VA examination to address whether he currently has a back disorder that is related to service or secondary to or aggravated by his service-connected residuals of a right knee injury.  

In addition, the Board notes that the Veteran last underwent a VA examination of his right knee disability in August 2007.  Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected right knee disability on appeal, a more contemporaneous examination is warranted, with findings responsive to all applicable rating criteria.  Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377 (1994). 
 
The Board also notes that during a January 2008 VA posttraumatic stress disorder examination, the Veteran stated that he received SSI for a back injury and has been receiving disability benefits from the Social Security Administration since 2005.  Records associated with the Veteran's SSA disability benefits application, including medical records and other evidence supporting the application, could be relevant to the Veteran's claim, and should be obtained on remand.  VA is required to obtain evidence from the SSA, including decisions by the hearing officer or administrative law judge, and give the evidence appropriate consideration and weight.  Haynes v. Brown, 9 Vet. App. 67 (1996).

Lastly, the claims file currently includes outpatient treatment records from the Memphis VA Medical Center dated from March 2004 to February 2008, and in February 2009.  The Veteran has indicated that he has received VA medical care from the Memphis VAMC from January 2003 to the present.  Therefore, the RO should obtain all outstanding medical records pertinent to the treatment of his back and his right knee from the Memphis VAMC from March 2003 to the present.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Memphis VA Medical Center all outstanding medical records from January 2003 to the present pertaining to the Veteran's back and right knee.  All records and responses received should be associated with the claims file. 

2.  Contact the Social Security Administration  and request copies of all disability determinations for the Veteran and all underlying medical records associated with those determinations.  All records obtained should be associated with the claims file.  If records are not found or are not available, the claims file should contain documentation of the efforts made and the appellant should be notified.

3.  Then, schedule the Veteran for a VA examination by to determine the nature and etiology of any diagnosed back disability and the severity of the Veteran's service-connected right knee disability.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should provide the rationale for opinions expressed.  The examiner should provide the following information:

(a)  Identify all diagnosed back disabilities and opine whether is at least as likely as not (50 percent or greater probability) the each disability is the result of injury or disease incurred in or aggravated during the Veteran's military service. 

(b)  Provide an opinion at to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed back disability was caused by the Veteran's service-connected right knee disability.

(c)  Provide an opinion at to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed back disability has been aggravated (increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected right knee disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2011). 

(d)  Report range of motion of the knee, expressed in degrees.  Make specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran experiences functional loss of the right knee due to pain or any other symptoms during flare-ups or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

(e)  Indicate whether there is recurrent subluxation or lateral instability of the right knee, and if so, the severity of any recurrent subluxation or lateral instability. 

5.  Then, readjudicate the claims, to include consideration of secondary service connection pursuant to 38 C.F.R. § 3.310 for the back claim and of whether referral for consideration of an extraschedular rating is warranted pursuant to 38 C.F.R. § 3.321(b)(1) for the knee claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

